—Judgment unanimously affirmed. Memorandum: Defendant contends that reversal is required based on County Court’s refusal to dismiss two prospective jurors for cause. We disagree. “[Bjecause defendant had not exercised all of his peremptory challenges by the completion of jury selection, even an erroneous ruling denying a challenge for cause would not constitute reversible error” *920(People v Martinez, 237 AD2d 217, Iv denied 90 NY2d 941; see, CPL 270.20 [2]; People v Brown, 269 AD2d 817, Iv denied 95 NY2d 794; People v Jackson, 262 AD2d 1031, Iv denied 94 NY2d 881). Contrary to defendant’s further contention, the record establishes that the People served a CPL 710.30 notice. (Appeal from Judgment of Chautauqua County Court, Ward, J. — Felony Driving While Intoxicated.) Present — Green, J. P., Hayes, Scudder, Kehoe and Burns, JJ.